

116 HR 1460 IH: To amend title 18, United States Code, to prohibit voter caging and other questionable challenges.
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1460IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Ms. Mucarsel-Powell (for herself, Mr. Cohen, Ms. Garcia of Texas, Mr. Cooper, Ms. Haaland, Ms. Norton, Mr. Soto, Ms. Wasserman Schultz, Ms. Shalala, and Mr. Rush) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 18, United States Code, to prohibit voter caging and other questionable challenges.
	
		1.Voter caging and other questionable challenges prohibited
 (a)In GeneralChapter 29 of title 18, United States Code, is amended by adding at the end the following:  612.Voter caging and other questionable challenges (a)DefinitionsIn this section—
 (1)the term voter caging document means— (A)a nonforwardable document that is returned to the sender or a third party as undelivered or undeliverable despite an attempt to deliver such document to the address of a registered voter or applicant; or
 (B)any document with instructions to an addressee that the document be returned to the sender or a third party but is not so returned, despite an attempt to deliver such document to the address of a registered voter or applicant, unless at least two Federal election cycles have passed since the date of the attempted delivery;
 (2)the term voter caging list means a list of individuals compiled from voter caging documents; and (3)the term unverified match list means a list produced by matching the information of registered voters or applicants for voter registration to a list of individuals who are ineligible to vote in the registrar’s jurisdiction, by virtue of death, conviction, change of address, or otherwise; unless one of the pieces of information matched includes a signature, photograph, or unique identifying number ensuring that the information from each source refers to the same individual.
 (b)Prohibition Against Voter CagingNo State or local election official shall prevent an individual from registering or voting in any election for Federal office, or permit in connection with any election for Federal office a formal challenge under State law to an individual’s registration status or eligibility to vote, if the basis for such decision is evidence consisting of—
 (1)a voter caging document or voter caging list; (2)an unverified match list;
 (3)an error or omission on any record or paper relating to any application, registration, or other act requisite to voting, if such error or omission is not material to an individual’s eligibility to vote under section 2004 of the Revised Statutes, as amended (52 U.S.C. 10101(a)(2)(B)); or
 (4)any other evidence so designated for purposes of this section by the Election Assistance Commission,
							except that the election official may use such evidence if it is corroborated by independent
			 evidence of the individual’s ineligibility to register or vote.(c)Requirements for Challenges by Persons Other Than Election Officials
 (1)Requirements for challengesNo person, other than a State or local election official, shall submit a formal challenge to an individual’s eligibility to register to vote in an election for Federal office or to vote in an election for Federal office unless that challenge is supported by personal knowledge regarding the grounds for ineligibility which is—
 (A)documented in writing; and (B)subject to an oath or attestation under penalty of perjury that the challenger has a good faith factual basis to believe that the individual who is the subject of the challenge is ineligible to register to vote or vote in that election, except a challenge which is based on the race, ethnicity, or national origin of the individual who is the subject of the challenge may not be considered to have a good faith factual basis for purposes of this paragraph.
 (2)Prohibition on challenges on or near date of electionNo person, other than a State or local election official, shall be permitted— (A)to challenge an individual’s eligibility to vote in an election for Federal office on Election Day, or
 (B)to challenge an individual’s eligibility to register to vote in an election for Federal office or to vote in an election for Federal office less than 10 days before the election unless the individual registered to vote less than 20 days before the election.
 (d)Penalties for Knowing MisconductWhoever knowingly challenges the eligibility of one or more individuals to register or vote or knowingly causes the eligibility of such individuals to be challenged in violation of this section with the intent that one or more eligible voters be disqualified, shall be fined under this title or imprisoned not more than 1 year, or both, for each such violation. Each violation shall be a separate offense.
 (e)No Effect on Related LawsNothing in this section is intended to override the protections of the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) or to affect the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.)..
 (b)Clerical AmendmentThe table of sections for chapter 29 of title 18, United States Code, is amended by adding at the end the following:
				
					
						612. Voter caging and other questionable challenges..
			2.Development and adoption of best practices for preventing voter caging
 (a)Best practicesNot later than 180 days after the date of the enactment of this Act, the Election Assistance Commission shall develop and publish for the use of States recommendations for best practices to deter and prevent violations of section 612 of title 18, United States Code, as added by section 1(a), including practices to provide for the posting of relevant information at polling places and voter registration agencies, the training of poll workers and election officials, and relevant educational measures. For purposes of this subsection, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.
 (b)Inclusion in voting information requirementsSection 302(b)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21082(b)(2)) is amended— (1)by striking and at the end of subparagraph (E);
 (2)by striking the period at the end of subparagraph (F) and inserting ; and; and (3)by adding at the end the following new subparagraph:
					
 (G)information relating to the prohibition against voter caging and other questionable challenges (as set forth in section 612 of title 18, United States Code), including information on how individuals may report allegations of violations of such prohibition..
				